


110 HR 4248 IH: To ensure access to recreational therapy in inpatient

U.S. House of Representatives
2007-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4248
		IN THE HOUSE OF REPRESENTATIVES
		
			November 15, 2007
			Mrs. Tauscher (for
			 herself and Mr. English of
			 Pennsylvania) introduced the following bill; which was referred to
			 the Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To ensure access to recreational therapy in inpatient
		  rehabilitation facilities, inpatient psychiatric facilities, and skilled
		  nursing facilities under the Medicare Program.
	
	
		1.Short titleThis Act may be cited as the Ensuring
			 Medicare Access to Recreational Therapy Act of 2007.
		2.FindingsCongress finds the following:
			(1)Recreational therapy is a critical health
			 care service that—
				(A)restores,
			 remediates, and rehabilitates functional capacity for persons with injuries,
			 chronic illnesses, and disabilities;
				(B)is provided by a
			 qualified recreational therapist and is prescribed and supervised by a
			 physician as part of a treatment plan; and
				(C)has been
			 demonstrated by evidence-based research to improve the physical, cognitive,
			 social, and emotional functioning of individuals who receive the
			 service.
				(2)The Centers for Medicare & Medicaid
			 Services (in this Act referred to as CMS) has explicitly stated
			 in preamble language to Federal regulations and in correspondence with Members
			 of Congress that recreational therapy provided in inpatient rehabilitation
			 facilities (each in this Act referred to as an IRF), inpatient
			 psychiatric facilities (each in this Act referred to as an IPF),
			 and skilled nursing facilities (each in this Act referred to as a
			 SNF)—
				(A)is a covered
			 service under title XVIII of the Social Security Act;
				(B)is an important
			 service in supporting improved outcomes for Medicare beneficiaries; and
				(C)is a skilled
			 rehabilitative modality included in the bundle of services as part of the
			 payment rate for IRFs, IPFs, and SNFs under the respective Medicare prospective
			 payment systems for these settings.
				(3)Out of concern for potential liability for
			 fraud and abuse, many IRF, IPF, and SNF facility administrators are declining
			 to offer recreational therapy services because they lack clear regulatory
			 guidance on the inclusion of recreational therapy services in the mix of
			 services built into the prospective payment systems for these settings.
			(4)In order to ensure that Medicare
			 beneficiaries have access to this critical service, there is a compelling need
			 for CMS to inform IRF, IPF, and SNF administrators, as well as the fiscal
			 intermediaries who process claims for payment, through the issuance of
			 regulations or through publication in the Medicare Benefits Policy Manual, that
			 recreational therapy provided in IRFs, IPFs, and SNFs is covered by the
			 respective Medicare part A prospective payment system when required by the
			 patient’s condition and prescribed by a physician as a part of the facility’s
			 plan of care for the patient.
			(5)Policy clarifications issued by CMS will
			 not impose an additional burden on the Medicare Hospital Insurance (HI) Trust
			 Fund, as the costs of providing recreational therapy services to patients are
			 already built into the prospective payment systems for the respective settings.
			3.Ensuring access
			 to prescribed recreational therapy in certain settings
			(a)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the Secretary of Health and
			 Human Services, acting through the Administrator of CMS, shall issue a notice
			 of proposed rulemaking, or issue a transmittal amending the Medicare Benefits
			 Policy Manual, or both, specifying that—
				(1)recreational therapy is a covered service
			 under title XVIII of the Social Security Act in IRFs, IPFs, and SNFs;
				(2)recreational therapy is a skilled
			 rehabilitative modality included in the bundle of services as part of the
			 payment rates for IRFs, IPFs, and SNFs under Medicare’s respective prospective
			 payment systems for these inpatient settings; and
				(3)any recreational therapy that is provided
			 to a Medicare beneficiary in an IRF, IPF, or SNF prescribed by a physician as
			 part of the facility’s plan care for the patient must be provided by a
			 qualified recreational therapist.
				(b)ConstructionNothing
			 in subsection (a) shall be construed as affecting the payment rates otherwise
			 established for IRFs, IPFs, or SNFs under the Medicare program.
			
